Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant provides a response to the advisory action on pages 9-10 of the reply filed 11/24/2021. The response points to paragraphs 0111-0112 that discloses the means may include various hardware and/or software components. These paragraphs disclose a plurality of processors, such as a general purpose processor or a digital signal processor. MPEP 2181(II) discloses:
B.Computer-Implemented Means-Plus-Function Limitations 
For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b)(b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)). 
In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
The “means” recited in the claims will additionally comprises a processor for executing the functions recited in the claims according to the algorithms recited in the specification as originally filed.


Allowable Subject Matter
3.	Claims 1, 2, 6-17, 20-24 and 26-31 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited prior art discloses receiving, from a network entity, codebook subset restriction (CSR) information indicating which beams or phases the UE is restricted from using when reporting [[a]] precoding matrix indicator (PMI) feedback for a rank greater than two and at least a threshold number of antenna ports; determining the PMI feedback subject to the restriction indicated by the CSR information, wherein determining the PMI feedback comprises determining which beams or phases the UE is restricted from using when reporting the PMI feedback for the rank greater than two and the at least the threshold number of antenna ports based on beam restrictions indicated in the CSR information for a rank of two or less or a rank greater than two and less than the threshold number of antenna ports; and providing the PMI feedback to the network entity as stated in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Davydov et al (US 2020/0186207) discloses the method and apparatus for codebook subset restriction for CSI. Paragraph 0085 discloses codebooks for rank 3 and 4 for the specific number of CSR ports can be configured by a different specific design that varies from the common frame work. In particular, the gNB 111/112 can generate an NR Type I signal-panel codebook. For NR, Type I signal-panel codebooks are configured as FD-MIMO LTE-A codebooks. PMI for Type I signal panel rank 1 and 2 codebooks follow equations stated above. However, an exception can be generated for the following: rank 3 and rank 4 codebooks can be generated for 16, 24 and 32 antenna ports at the gNB 111/112 by using a different PMI structure. Such PMI structure can be referred to as an antenna grouping and be configured based on an antenna grouping parameter. Davydov does not disclose receiving, from a network entity, codebook subset restriction (CSR) information indicating which beams or phases the UE is restricted from using when reporting [[a]] precoding matrix indicator (PMI) feedback for a rank greater than two and at least a threshold number of antenna ports; determining the PMI feedback subject to the restriction indicated by the CSR information, wherein determining the PMI feedback comprises determining which beams or phases the UE is restricted from using when reporting the PMI feedback for the rank greater than two and the at least the threshold number of antenna ports based on beam restrictions indicated in the CSR information for a rank of two or less or a rank greater than two and less than the threshold number of antenna ports; and providing the PMI feedback to the network entity as recited in the claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/18/2022